Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (U.S. PGPub 2015/0289413) in view of Chen et al. (U.S. Patent 10,096,537).
Regarding claim 1, Rush teaches a structural body (600/700/810) for a heat dissipation device (fig. 7a-8; abstract) comprising a first structural body (element 625/750/810) and a wick structure (650/750/830) formed on one side surface (per fig. 7a-8) of the first structural body layer by layer (Rush teaches these being made via 3d printing thus meeting the limitation as noted in the 112 above; see abstract, para. 0057, para. 044para. 0009).
Rush does not teach it being made by electrochemical processing or by thermal spraying.  Chen teaches a wick structure (abstract) formed layer by layer by electrochemical processing (col. 1, ln 50-col. 2, ln 15).  It would have been obvious to 
Examiner further notes that applicants own specification discloses the claimed invention made by 3d printing or electrochemical processing or thermal spraying. Applicants own specification shows that that they are equivalent giving no preference to one over the other and treats them as equivalent structure known in the art. Therefore, because these were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute for either electrochemical processing or thermal spraying for 3D printing.
Examiner further notes that “a wick structure formed on one side surface of the first structural body layer by layer by electrochemical processing or by thermal spraying” is a product-by-process limitation and “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 5, Rush teaches the first structural body is in the form of a plate member (per fig. 6a-8 the structure may be considered the form of a plate).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (U.S. PGPub 2015/0289413) in view of Chen et al. (U.S. Patent 10,096,537), and further view of Roberts et al. (U.S. PGPub 2018/0031330).
Regarding claim 2, Rush does not expressly teach the first structural body is formed using a material selected from the group consisting of gold, silver, copper, aluminum, titanium, stainless steel, ceramic, plastic, and any combination thereof.
It is well known in the art to use Copper and Aluminum for heat dissipation device casings as shown by Roper (col. 1, ln 41-48).  It would have been obvious to make the first structural body of Rush with such materials, the motivation would be to use easily obtainable material with well-known thermal properties.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (U.S. PGPub 2015/0289413) in view of Chen et al. (U.S. Patent 10,096,537), and further view of Yan et al. (U.S. PGPub 2012/0241133).
Regarding claim 3, Rush teaches the wick structure is the wick structure is selected from the group consisting of a structural layer including one single porous body (para. 0058 note the wick may be considered a single body).
Rush does not explicitly define the wick structure porous body being is selected from the group consisting of a powder-sintered body, a woven mesh, a fibrous member, and a structural body combining superimposed layers of a powder-sintered body, woven mesh and a fibrous member.  Yan teaches wick structure porous body being is selected from the group consisting of a powder-sintered body, a woven mesh, a fibrous member (para. 0014).  It would have been obvious to make the wick of Rush with such structures taught by Yan, the motivation would be to use well known wick structures with well-known thermal properties.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (U.S. PGPub 2015/0289413) in view of Chen et al. (U.S. Patent 10,096,537), and further view of Yan et al. (U.S. PGPub 2012/0241133) and Roberts et al. (U.S. PGPub 2018/0031330).
Regarding claim 4, Rush does not teach the wick structure is formed using a material selected from the group consisting of copper, aluminum, nickel, gold, silver, titanium, stainless steel, alloys, ceramic, plastic, and any combination thereof.
It is well known in the art to use titanium or Aluminum for wick structures as shown by Roberts (col. 1, ln 41-48).  It would have been obvious to make the wick of Rush with such materials, the motivation would be to use easily obtainable material with well-known thermal properties.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOEL M ATTEY/Primary Examiner, Art Unit 3763